
	

116 S965 IS: Ceiling and Visibility Unlimited Act
U.S. Senate
2019-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 965
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2019
			Mr. Jones (for himself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for programs of scholarships for members of Junior Reserve Officers' Training Corps
			 units toward obtaining private pilot's licenses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Ceiling and Visibility Unlimited Act. 2.Programs of scholarships for members of Junior Reserve Officers' Training Corps units toward obtaining private pilot's licenses (a)Programs authorizedEach Secretary of a military department may carry out a program to award scholarships to qualified members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of such Secretary to assist such members in obtaining a private pilot's license through an institution of higher education approved by such Secretary pursuant to subsection (c).
			(b)Member qualifications
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall prescribe the standards to be met by members of units of the Junior Reserve Officers' Training Corps under the jurisdiction of the Secretary to be eligible for the award of a scholarship under the program.
 (2)Uniformity across military departmentsTo the extent practicable, the standards prescribed under this subsection shall be uniform across the military departments.
				(c)Approved institutions of higher education
 (1)In generalIn carrying out a program under subsection (a), the Secretary of a military department shall maintain a list of institutions of higher education at which a scholarship awarded under the program may be used toward obtaining a private pilot's license.
 (2)Qualifications and standardsAny institution of higher education included on a list under this subsection, and any course of instruction toward obtaining a private pilot's license offered by such institution, shall meet such qualifications and standards as the Secretary shall prescribe for purposes of the program. Such qualifications and standards shall include a requirement that any institution included on the list award academic credit at such institution to any member awarded a scholarship under the program who successfully completes the ground school course of instruction of such institution in connection with obtaining a private pilot's license.
				(d)Scholarship
 (1)AmountThe amount of the scholarship awarded a member of a Junior Reserve Officers' Training Corps under a program under subsection (a) shall be such amount as the Secretary of the military department concerned considers appropriate to defray, whether in whole or in part, the charges and fees of a course of instruction toward obtaining a private pilot's license offered by the institution of higher education to be attended by the member in obtaining the license.
 (2)UseA scholarship awarded a member under a program may be used by the member only to defray the charges and fees of an institution of higher education for a course of instruction toward obtaining a private pilot's license.
 (3)Maintenance of membershipA scholarship awarded an individual under a program may be used by the individual only while the individual maintains membership in a unit of a Junior Reserve Officers' Training Corps.
				(e)Assessment of related  pilot program
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report setting forth the results of an assessment, conducted by the study group described in paragraph (2) for purposes of the report, of the pilot program conducted by the Air Force in 2018 and 2019 known as the JROTC Flight Academy, Chief of Staff Private Pilot Scholarship Program.
 (2)Study groupThe study group described in this paragraph shall include the following: (A)A representative of the Department of Defense, selected by the Secretary of Defense.
 (B)A representative of each military department, selected by the Secretary of such military department.
 (C)A representative of the Department of Transportation, selected by the Secretary of Transportation. (D)A representative of the Department of Education, selected by the Secretary of Education.
 (E)Representatives of such private organizations and entities as the Secretary of Defense considers appropriate.
 (3)ElementsThe assessment required by paragraph (1) shall identify best practices in assisting members of the Junior Reserve Officers' Training Corps in obtaining a private pilot's license through institutions of higher education, including the most appropriate funding mechanisms for such practices.
